Title: To George Washington from Conrad-Alexandre Gérard, 18 September 1779
From: Gérard, Conrad-Alexandre
To: Washington, George


        
          Sir
          Phila. the 18th Sepr 1779.
        
        My plan, and my dearest desire were personnally to take leave of your Excellency, and to go once more to admire, in a near view, the greatest man and best citizen of America. But a multitude of business, some indisposition and the uncertainty of the epoque of my departure have deprived me of the infinite satisfaction, which I promised myself from this journey. Receive then Sir my adieus in writing as well as the assurances of all my respect and of all my attachment—I shall count it among the most flattering events of my life to have been able to merit some share in the esteem and in the confidence of your Excellency.
        France knows as well as America Sir, that which she ought to place in your talents; and in your manner of thinking. Your attachment to the true interests of your Country is the pledge of your dispositions towards the alliance and I dare assure your Excellency that my Court knows how to do you justice and that your personal glory and personal happiness are as pretious to the French Nation as they ought to be to the people of America. I have the honor to be with the most respectful attachment yr Excellencys Most humble & most Obedt servant
        
          Gerard
        
      